DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 11, 13-14, 16 and 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nee et al., US 10,924,410 B1 (hereafter referred to as Nee) in view of Sinha, US 2020/0366759 A1 (hereafter referred to as Sinha).
Regarding claim 11, Nee teaches a computing device (column 8, lines 55-62; “The traffic distribution mapping system 150 may include one or more computing devices, any of which may be implemented by the example computing device 3000 illustrated in FIG. 13.”), comprising: a memory; and at least one processor device coupled to the memory (column 29, lines 61-67; “In the illustrated embodiment, computing device 3000 includes one or more processors 3010 coupled to a system memory 3020 via an input/output (I/O) interface 3030.”) to: 
access traffic graph information that identifies a plurality of nodes and a plurality of edges, each node corresponding to a particular service of a plurality of interrelated services, each service being configured to receive and/or send a message to at least one other service in the plurality of interrelated services (column 8, lines 66-67; column 9, lines 1-13; “For example, a user or other component may ask the mapping system 150, via a user interface or application programming interface (API), to generate a traffic distribution map for a particular service and its upstream dependencies, its downstream dependencies, or both its upstream and downstream dependencies.”), each edge representing a path that at least one message has taken between two services (column 8, lines 34-39; “Each of the call graphs 165 may include a hierarchical data structure that includes nodes representing the services and edges representing the interactions.”); 
access first trace information that identifies a first set of services of the plurality of interrelated services that were invoked during a same first transaction (column 7, lines 4-13; “The interaction monitoring functionality 120A-120N for the various services may collect data indicative of service interactions involved in satisfying a particular initial request, e.g., data indicative of a route taken in satisfying a service request and/or a hierarchy of call pathways between services or their APIs.  The route may correspond to a set of call paths between services or APIs.”); 
correlate each service in the first set of services with a corresponding node of the plurality of nodes (column 7, lines 15-19; “In many embodiments, a root request may be processed by an initial service, which may then call APIs of one or more other services.” See also, column 7, lines 34-41; “Each of the call graphs 165 may include a hierarchical data structure that includes nodes representing the services and edges representing the interactions.  In some cases, a call graph may be a deep and broad tree with multiple branches each representing a series of related service calls.”); and 
present, concurrently, on a display device, a traffic graph visualization and a first transaction trace visualization, the traffic graph visualization depicting the plurality of edges and the plurality of nodes, the first transaction trace visualization identifying the nodes that correspond to the services in the first set of services (column 7, lines 62-67; column 8, lines 1-9; “Using the call graph(s) 165 and total call volume data 135, the traffic distribution mapping system 150 may determine a traffic distribution map 170.”  See also column 8, lines 9-13; “In one embodiment, the map 170 may be updated over time, e.g., periodically as new trace data and total call volume data are received by the mapping system 150.” See column 9, lines 41-54; “As shown in 510, using trace data, one or more call paths involving a particular service may be determined.” “For example, one transaction per second may be sampled at a particular service node.  The trace data may be used to build a dependency graph that shows dependency relationships between individual services or individual APIs, such that a first service that calls a second service is said to depend on the second service.”), the first transaction trace visualization identifying the nodes that correspond to the services in the first set of services (column 16, lines 12-21; “An origin identifier (ID) 2110 may be an identifier assigned to all requests of a given call graph, which includes the initial root request as well as subsequent requests spawned as a result of the initial root request.” See also column 17, lines 50-59; “In one example, if service "A" were to call two other services "B1" and "B2," the request identifier of service "B1" and the request identifier of service "B2" would have separate interaction identifiers.”). Nee does not specifically teach the first transaction trace visualization identifying the nodes that correspond to the services in the first set of services. However, in the same field of endeavor, Sinha teaches present, concurrently, on a display device, a traffic graph visualization and a first transaction trace visualization, the traffic graph visualization depicting the plurality of edges and the plurality of nodes (p. 89, “A service graph 505 may include data representing the topology of a service 275, such any elements making up such a service or used by the service, for example as illustrated in FIG. 5B.” “A service graph may represent the topology of a service using nodes connected among each other via various connectors or links, which may be referred to as arcs.  The arc may identify a relationship between elements connected by the arc.”), the first transaction trace visualization identifying the nodes that correspond to the services in the first set of services (p. 93, “The service graph generator and/or service graph monitor may update the service graph display, such as continuously or in predetermined frequencies or event based, with any metrics or any changed in the state, status or condition of a node or arc, element represented by the node or arc, the service, network or network traffic traversing the topology.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nee to substitute identifying nodes that correspond to services from Sinha for the service identifier from Nee to quickly determine service traffic directions and determine issues with the services by providing labels for the services, see Sinha paragraph 86.
Claim 1 is a method that performs steps similar to the functions of the computing device 11. Claim 1 is rejected on the same rationale as claim 11 above.
Claim 16 is non-transitory computer-readable storage medium that includes executable instructions to, upon execution by a processor device to perform steps similar to the functions of the computing device 11. Claim 16 is rejected on the same rationale as claim 11 above.

Regarding dependent claim 2, Nee-Sinha teaches the method of claim 1 wherein the traffic graph information comprises information about a plurality of messages communicated between the services in the plurality of interrelated services, the information identifying, for at least some of the plurality of messages, a sending service and a receiving service (Nee, column 15, lines 64-67; column 16, lines 1-4; “For example, a requesting service may embed a request identifier within metadata of a request.” Also see column 23, lines 51-60; “As described above, the particular services called to fulfill a root request may be represented as a call graph that specifies, for a particular service called, the service that called the particular service and any services called by the particular service.”).

Regarding dependent claim 13, Nee-Sinha teaches the computing device of claim 11 wherein the at least one processor device is further to present, in association with a node of the plurality of nodes that corresponds to a service in the first set of services, on the display device a duration time that identifies an amount of time spent by the service servicing the first transaction (Nee, column 9, lines 30-49; “The traffic distribution mapping system 150 may determine one or more performance metrics based on the trace data 125A-125N.” “The traffic distribution mapping system 150 may also calculate the server-measured latency for an interaction based on the time at which a request was received by a service and also on the time at which a response to the request was sent by the service.”).
The claim 5 is a method with steps similar to the features of claim 13, above. Claim 5 is rejected on the same rationale as claim 13.
Claim 18 is non-transitory computer-readable storage medium of that includes instructions when executed by the processor device to perform steps similar to the computer device of claim 13. Claim 18 is rejected on the same rationale as claim 13.

Regarding dependent claim 6, Nee-Sinha teaches the method of claim 1 wherein the first transaction trace visualization identifies edges between the nodes that correspond to the services in the first set of services (Nee, column 7, lines 37-45; “Each call graph may represent the flow of requests from service (or API) to service (or API) and may identify service dependencies.  Each call graph may include a plurality of nodes representing services or APIs and one or more edges (also referred to as call paths) representing service interactions.  Each of the call graphs 165 may include a hierarchical data structure that includes nodes representing the services and edges representing the interactions.”), each edge corresponding to a communication of a message associated with the first transaction to a service in the first set of services and/or a receipt of a message associated with the first transaction from a service in the first set of services (Nee, column 7, lines 4-13; “The call paths may represent inbound service requests and outbound service requests relative to a particular service or API.  To process a given received request, one or more services may be invoked.  As used herein, an initial request may be referred to as the ‘root request.’”).
Regarding dependent claim 7, Nee-Sinha teaches the method of claim 6 wherein at least some of the edges identify a sender service and a receiver service for a corresponding message (Nee, column 7, lines 34-39; “Each of the call graphs 165 may include a hierarchical data structure that includes nodes representing the services and edges representing the interactions.”  See also column 10, lines 20-39; “Call path 201 may represent service 110A calling service 110C.  Call path 202 may represent service 110A calling service 110C, and service 110C then calling service 110D.” Also see column 26, lines 20-25; “In some embodiments, such metadata may include host address (e.g., an Internet Protocol address of a host) in order to generate a graph structure that indicates which host machines are processing requests (note that in some embodiments host machines may host multiple different services).”).

Regarding dependent claim 14, Nee-Sinha teaches the computing device of claim 11 wherein to correlate each service in the first set of services with a corresponding node of the plurality of nodes, the at least one processor device is further to: access, in the first trace information, a trace record that includes, for each respective service in the first set of services, a trace service identifier that identifies the respective service (Nee, column 6, lines 1-14; “The trace data 125A-125N shown in FIG. 1 may represent the results of interaction monitoring 120A-120N over a particular period of time, e.g., one hour.  The trace data may include data indicative of relationships between individual services, such as an identification of the calling (i.e., requesting) service and the called (i.e., requested) service for each interaction.”); 
access the traffic graph information, the traffic graph information including information that identifies, for each respective node, a node service identifier that identifies the service that corresponds to the respective node (Nee, column 6, lines 25-28; “The trace data generated for multiple services and multiple service interactions may be sent to the traffic distribution mapping system 150 for aggregation and analysis.” See column 6, lines 57-66; “For example, the traffic distribution mapping system 150 may include a data flow analysis functionality 160 that generates one or more call graphs or dependency graphs 165 representing a flow of requests between services 110A-110N over the particular period of time represented by the trace data 125A-125N.”); and correlate each service in the first set of services with the corresponding node by matching the trace service identifier of each service in the first set of services with the node service identifier of the corresponding node (column 7, lines 34-39; “Each call graph may include a plurality of nodes representing services or APIs and one or more edges (also referred to as call paths) representing service interactions.  Each of the call graphs 165 may include a hierarchical data structure that includes nodes representing the services and edges representing the interactions.”).
Claim 8 is a method with steps similar to the features of claim 14, above. Claim 8 is rejected on the same rationale as claim 14.
Claim 19 is non-transitory computer-readable storage medium of that includes instructions when executed by the processor device to perform steps similar to the function of computer device of claim 14. Claim 19 is rejected on the same rationale as claim 14.

Regarding dependent claim 9, the language is similar to dependent claim 8 above. The in response to the user input, accessing second trace information that identifies a second set of services invoked during a same second transaction (Nee, column 6, lines 1-14; “The trace data 125A-125N shown in FIG. 1 may represent the results of interaction monitoring 120A-120N over a particular period of time, e.g., one hour.  The trace data may include data indicative of relationships between individual services, such as an identification of the calling (i.e., requesting) service and the called (i.e., requested) service for each interaction.”); correlating each service in the second set of services with a corresponding node of the plurality of nodes (column 10, lines 4-19; “In the illustrated example, the mapping system 150 may determine a set of traces 200 that include the service 110C over a period of time.  In one embodiment, the traces 200 may represent all of the unique call paths among the services 110A, 110B, 110C, and 110D (or their constituent APIs).  Call path 201 may represent service 110A calling service 110C.  Call path 202 may represent service 110A calling service 110C, and service 110C then calling service 110D.”); and concurrently displaying similar to dependent claim 8 the second transaction.

Claims 3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Nee and Sinha as applied to claim 1 above, and further in view of  Bahl et al., US 8,443,074 B2 (hereafter referred to as Bahl).
	Regarding dependent claim 3, Nee-Sinha teaches the method of claim 1, as cited above. Nee-Sinha does not specifically teach wherein the plurality of interrelated services comprises a service mesh, wherein each service has a corresponding proxy, and wherein each service receives messages from other services via the corresponding proxy and each service sends messages to the other services via the corresponding proxy. However, Bahl teaches wherein the plurality of interrelated services comprises a service mesh (column 21, lines 49-63; “As illustrated, two devices 1602(1) and 1602(d) are capable of engaging in communications via network(s) 100.” “Generally, a device 1602 may represent any computer or processing-capable device, such as a server device …” “Network(s) 100 may be, by way of example but not limitation, …  a mesh network, some combination thereof, and so forth.”), wherein each service has a corresponding proxy, and wherein each service receives messages from other services via the corresponding proxy and each service sends messages to the other services via the corresponding proxy (column 5, lines 33-36; “A service dependency analyzer 206 is 
realized as a service dependency analyzer packet sniffer 206PS when it is implemented at network elements 106 such as routers and switches.” When implemented as an agent in a switch or router the messages are sent thru the sniffer. See also column 5, lines 61-65; “… their operation and/or the construction of inference graph 204 may be effectuated in a distributed manner, such as at all or a portion of service dependency analyzers 206, at servers 102, at clients 104, some combination thereof, and so forth.”). It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Nee-Sinha to substitute mesh network and proxy from Bahl for the management agent from Nee-Sinha because industrial applicant is expanded by incorporating another network topology and incorporating the network monitors in an existing network element would reduce traffic associated with monitoring using probes.
	
Claims 4, 10, 12, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nee and Sinha as applied to claims 1, 11, and 16 above, and further in view of  Abdelsalam et al., US 10,698,756 B1 (hereafter referred to as Abdelsalam).
Regarding dependent claim 12, Nee-Sinha teaches the computing device of claim 11 as cited above. Nee does not specifically teach wherein the at least one processor device is further to: prior to presenting, concurrently, the traffic graph visualization and the first transaction trace visualization, present, on the display device, the traffic graph visualization. However, in the same field of endeavor, Sinha teaches wherein the at least one processor device is further to: prior to presenting, concurrently, the traffic graph visualization and the first transaction trace visualization, present, on the display device, the traffic graph visualization (p. 92, “The service graph display may comprise any type of user interface, such as a dashboard, that provides the visual form of the service graph.  The service graph display may include any type and form of user interface elements to allow users to interact, interface or manipulate a service graph.” Also see p. 107, “The user may change the configuration and/or parameters of the service graph.” The user is able to specific configuration of the service graph and the service graph will be displayed in response.). It would have been obvious to one of ordinary skill in the art to modify Nee to substitute prior configuration from Sinha for the mapping interface from Nee to ensure that mapping of service interactions clearly indicates the user directed information and thereby improves the user experience. The motivation is to provide the best information for decision making.
 Nee-Sinha does not specifically teach present, on the display device, concurrently with the traffic graph visualization, a plurality of trace controls, each trace control corresponding to a transaction trace of a plurality of transaction traces, each transaction trace identifying a corresponding set of services that were invoked during a corresponding transaction; receive user input that identifies a first trace control of the plurality of trace controls; and wherein the first transaction trace visualization is based on a transaction trace that corresponds to the first trace control. However, in the same field of endeavor, Abdelsalam teaches present, on the display device, concurrently with the traffic graph visualization (Figure 6, user inputs  configure the service graphs of 7A and 7B), a plurality of trace controls, each trace control corresponding to a transaction trace of a plurality of transaction traces, each transaction trace identifying a corresponding set of services that were invoked during a corresponding transaction (The user uses aggregation section 606, column 19, lines 25-32; “The graph detail section 608 may provide a user the ability to filter data, display the graph in the graph section 612 differently, display the graph in the aggregation section 606 differently, and display various details regarding traffic flow to the services selected for the graph section 612 graph.” Aggregation section 606 operates similar to Figure 4, column 17, lines 54-61; “This example user interface page allows a user to view and analyze what is happening in aggregate across multiple systems (e.g., multiple hosts and services operated by an organization) based on all event data (or sanitized logs) received.”); receive user input that identifies a first trace control of the plurality of trace controls (column 19, lines 2-8; “In some embodiments, upon selection of a service (e.g., by selecting in one of the user interfaces of FIG. 4 or 5) causes automatic generation of a "related services" visualization, …”); and wherein the first transaction trace visualization is based on a transaction trace that corresponds to the first trace control (column 19, lines 2-8; “In some embodiments, upon selection of a service (e.g., by selecting in one of the user interfaces of FIG. 4 or 5) causes automatic generation of a "related services" visualization, such as the nodes and edges type visualization in FIG. 6.  Such an auto-generated visualization may be based on log files that have one or more of the same (or similar) identifiers (e.g., trace ID).”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nee-Sinha to substitute trace controls from Abdelsalam for the configurations from Nee-Sinha to correlate trace information with the traffic flow between multiple services in a single dashboard interface.
Claim 4 is a method with steps similar to the features of claim 12, above. Claim 4 is rejected on the same rationale as claim 12.
Claim 17 is non-transitory computer-readable storage medium that includes executable instructions to, upon execution by a processor device to perform steps similar to the functions of the computing device 12. Claim 17 is rejected on the same rationale as claim 12 above.

Regarding dependent claim 15, Nee-Sinha teaches the computing device of claim 11 wherein the at least one processor device is further to: receive user input that identifies a node (Nee, column 8, lines 3-9; “For example, a user or other component may ask the mapping system 150, via a user interface or application programming interface (API), to generate a traffic distribution map for a particular service and its upstream dependencies, its downstream dependencies, or both its upstream and downstream dependencies.  In one embodiment, the map 170 may be generated once for a particular service, e.g., in response to user input.”); determine a service that corresponds to the node (“for a particular service”, see column 8, lines 3-9 above.); 
access the first trace information to obtain information that identifies an amount of time spent by the service servicing the first transaction (Nee, column 9, lines 35-46; “For example, the traffic distribution mapping system 150 may calculate the client-measured latency for an interaction based on the time at which a request was sent by a service and also on the time at which a response to the request was received by the service.”). Nee does not specifically teach present, concurrently, on the display device, the traffic graph visualization, the first transaction trace visualization, and the information that identifies the amount of time spent by the service servicing the first transaction. However, in the same field of endeavor, Sinha teaches present, concurrently, on the display device, the traffic graph visualization, the first transaction trace visualization, and the information that identifies the amount of time spent by the service servicing the first transaction (p. 94, “Metrics may include metrics on volume, rate or timing of requests or responses received, transmitted or traversing the network element represented by the node or arc.” p. 131, “For example, the application delivery controller 620 may identify the set of second metrics to include metrics that relate to a particular one of the client computing devices client computing device 102 (e.g., response times of services 275 and microservices 575 used to fulfill a request from a particular client computing device 102)…” The visualization is indicated by color, size and shape, p, 101, “A size, color or shape of the node may identify relativeness with respect to a threshold for any metric associated with the arc.  In some implementations, a metric for the arc may include any measurement of traffic volume per arc, latency per arc or error rate per arc.”).
Claim 10 is a method with steps similar to the features of claim 15, above. Claim 15 is rejected on the same rationale as claim 15.
Claim 20 is non-transitory computer-readable storage medium of that includes instructions when executed by the processor device to perform steps similar to the computer device 15. Claim 20 is rejected on the same rationale as claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892:
White, US 20200364035 A1, teaches a device can be configured to track a plurality of requests between the plurality of microservices using a plurality of call chains. Each of the plurality of call chains can identify via one or more unique identifiers a plurality of requests from a first microservice through a last microservice of the plurality of microservices. The device can be configured to generate, based at least on the plurality of call chains, one or more service graphs identifying one or more dependencies between two or more microservices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452